280 S.W.3d 699 (2009)
Edward P. SHERMAN, Appellant,
v.
Norris Lee HILL and Terry Dean Hill, Respondents.
No. WD 69463.
Missouri Court of Appeals, Western District.
February 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Application for Transfer Denied May 5, 2009.
Jason Arthur Paulsmeyer, Jefferson City, MO, for Appellant.
Mark Warren, Jefferson City, MO, for Respondents.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Edward Sherman appeals the judgment of the trial court in favor of Norris and Terry Hill on their counterclaim. On appeal, Sherman claims that the trial court erred in entering judgment in favor of the Hills because the correspondence between Sherman and the Hills did not create a written agreement establishing the location of the boundary line dividing the parties' parcels of land. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).